Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 19, line 1, replace “Claim 18” with:--claim 19--.
	This amendment merely corrects an obvious typographical error and does not materially change the scope or meaning of the claims.

	Replace the Abstract as originally filed with that attached hereto on a separate sheet.

In the first line of paragraph [0001] of the specification after “This application” please insert:--is a 371 filing of PCT/US2017/046704, filed 08/14/2017, which claims--.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (see Sen et al) teaches absorption of germanium-68 onto a zeolitic matrix.  It fails to teach or suggest incorporating the isotope into the framework structure itself or the advantages obtained as a positron generating gallium-68 source.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        















						Abstract
Gallium-68 generators that are capable of producing gallium-68 from a germanium-68 source material are disclosed.  The source material may be a matrix material (e.g., zeolite) in which germanium-68 is isomorphously substituted for central atoms in tetrahedra within the matrix material. Methods for forming gallium-68 generators are also disclosed.